UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BRENDA H. SQUIRES,
Plaintiff-Appellant,

v.

VIRGINIA DEPARTMENT OF
                                                                       No. 96-2252
CORRECTIONS; RON ANGELONE,
individually and in his official
capacity as Director, Virginia
Department of Corrections,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-95-932)

Argued: May 7, 1997

Decided: May 29, 1997

Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Sa'ad El-Amin, EL-AMIN & CRAWFORD, Richmond,
Virginia, for Appellant. Ronald Nicholas Regnery, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL, Richmond,
Virginia, for Appellees. ON BRIEF: James S. Gilmore, III, Attorney
General of Virginia, Catherine C. Hammond, Deputy Attorney Gen-
eral, Neil A.G. McPhie, Senior Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appel-
lees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Brenda Squires, a former employee of the Commonwealth of Vir-
ginia Department of Corrections (the Department), appeals the district
court's adverse decision, arguing that her employment was terminated
in violation of the Due Process Clause of the Fourteenth Amendment.
Finding no due process violation, we affirm.

Squires was employed as a licensed practical nurse at the Haynes-
ville Correctional Center in Haynesville, Virginia. On the night of
June 27, 1994, Squires worked the evening shift in the medical unit
at Haynesville. That night, a correctional officer on duty reported
observing Squires exit a locked staff bathroom with an inmate who
was assigned to clean the medical unit. Squires was immediately sus-
pended with pay. Following an internal investigation, the warden
issued a report charging Squires with "refusal to obey instructions
which could result in a weakening of security [and] fraternizing with
[an] inmate." (J.A. at 146.) The warden recommended that Squires be
terminated. Squires contested the charges through Virginia's state
employee grievance system. See Va. Code. Ann. § 2.1-114.5:1
(Michie Supp. 1994).* After a two-day hearing, a three-member
grievance panel upheld Squires's termination.
_________________________________________________________________
*Subsequent to Squires's grievance complaint, the Virginia legislature
repealed Va. Code Ann. § 2.1-114.5:1 replacing it with Va. Code Ann.
§ 2.1-116.01 to 116.013 (Michie 1995). The new state employee griev-
ance procedure eliminates, among other things, grievance panels in favor
of administrative hearing officers.

                    2
Squires filed this action in the district court against the Department
and Ron Angelone, individually and in his official capacity as Direc-
tor of the Department, pursuant to 42 U.S.C.A. §§ 1983 (West Supp.
1997) & 1988 (West 1994 & Supp. 1997), asserting that her rights to
equal protection and to due process were violated because the defen-
dants allegedly refused to allow inmate witnesses to testify on her
behalf during her employee grievance panel hearing. By order dated
April 4, 1996, the district court granted summary judgment to defen-
dants on all of Squires's claims except her due process claim against
defendant Angelone, insofar as she sought prospective relief. (J.A. at
25-31.) After a full trial on this issue, the district court found that
Squires's due process rights had not been violated and entered judg-
ment for Angelone on August 13, 1996. Squires appeals only the
August 13 order.

Squires, as a non-probationary employee of the Commonwealth of
Virginia, had a "property interest in continued employment . . . cre-
ated by the state." Detweiler v. Commonwealth of Va. Dep't of Reha-
bilitative Servs., 705 F.2d 557, 560 (4th Cir. 1983). As a result, "she
was entitled not to be deprived of that interest without appropriate
procedural safeguards guaranteed by the Constitution." Crocker v.
Fluvanna County (VA) Bd. of Public Welfare, 859 F.2d 14, 16 (4th
Cir. 1988). In considering what procedural safeguards are appropriate,
we have held "that a tenured public employee is entitled to oral or
written notice of the charges against [her], an explanation of the
employer's evidence, and an opportunity to present[her] side of the
story." Id. at 17 (citing Garraghty v. Jordan, 830 F.2d 1295, 1300
(4th Cir. 1987)).

In its August 13 order, the district court made specific factual find-
ings relating to Squires's assertion that she was denied the opportu-
nity to present the exculpatory testimony of three inmates who
allegedly witnessed the events of the night of June 27, 1994. The dis-
trict court found that:

          8) Neither plaintiff nor her counsel requested of the panel
          that the Virginia Department of Corrections be required to
          produce inmate witnesses for examination or made a proffer
          as to what these inmate witnesses might say.

                    3
****

         10) The plaintiff and her counsel were permitted to argue
         and to produce witnesses and to cross-examine those pro-
         duced by the Virginia Department of Corrections.

(J.A. at 216.) Accordingly, the district court concluded that Squires
"was afforded `an appropriate hearing . . . at a meaningful time and
in a meaningful manner' subsequent to her termination from employ-
ment with the Virginia Department of Corrections." (J.A. at 216
(quoting Garraghty v. Commonwealth of Va. Dep't of Corrections, 52
F.3d 1274, 1282 (4th Cir. 1995).)

After a careful review of the briefs and record, and after hearing
oral arguments from counsel, we cannot say that the district court's
factual findings are clearly erroneous. Therefore, we conclude that
Squires's due process claim is without merit. Accordingly, we affirm
the district court's judgment on the reasoning contained in its Memo-
randum Opinion. See Squires v. Virginia Dep't of Corrections,
3:95CV932 (E.D. Va. Aug. 13, 1996).

AFFIRMED

                    4